Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Detailed Action
This communication is in response to the application filed on 06/26/2019 in which Claims 21-39 are presented for examination.
Drawings
The applicant’s drawings submitted on 06/26/2019 are acceptable for examination purposes. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US patent No. 10356019 B2. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 21-39 recite similar limitations as claims 1-19 of US patent No. 10356019 B2 as follows: 
       Instant application
    US No. 10356019 B2
Claim 21.  A computer-implemented method, comprising: sending an instant message to an instant messaging client of a intended recipient of the instant message; starting a timer that reflects an amount of time after the instant message was sent; first determining that the timer 


Claim 23. Wherein the criterion is that the instant message is not a salutation message.  

Claims 32, 36.

Claims 22, 33, 37.

Claim 1. A computer-implemented method of forwarding an instant message in an electronic mail message, comprising: sending the instant message to an instant messaging client of a intended recipient of the instant message; not receiving a reply, from the wherein the criterion is that the instant message is not a salutation message.





Claims 10, 12

Claims 2, 11, 13.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10356019 B2 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (U.S. patent No. 10356019 B2) substantially discloses 
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (U.S. patent No. 10356019 B2).
This is obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-33 35-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Beyda (U.S. Patent Application Publication 20030229722 A1) in view of Hodge (U.S. Patent Application Publication 20060245559 A1).
As to claim 21, Beyda teaches a computer-implemented method, comprising: sending an instant message to an instant messaging client of a intended recipient of the instant message (Beyda Pa. [0024]) [sender or originator sends the instant message]; starting a timer that reflects an amount of time after the instant message (Beyda Pa. [0007]) [a method for facilitating processing of an instant message may include determining a time period and a rule governing processing of an instant message]; first determining that the timer has reached a pre-defined period of time (Beyda Pa. [0007]) [and processing an instant message in accordance with the rule after the time period has expired after receiving of the instant message]; and sending to the intended recipient, based upon the first determining and the second determining, an electronic mail message that includes the instant message (Beyda Pa. [0036]) [the receiver may want to have the instant message converted into an email message and sent to an email address of a specific person, designated in the rule] 
It is noted that Beyda does not appear explicitly disclose “ second determining that a reply, from the instant messaging client, to the instant message has not been received”
However, Hodge discloses “second determining that a reply, from the instant messaging client, to the instant message has not been received” (Hodge Fig. 5, Pa. [0072-0073]) [If the inmate chooses to write an IM instead of an email (step 107), the inmate writes an IM and attempts to send it (step 123)… After the message is sent (step 127)…The response can result in three different scenarios… The first is that there is no reply from the external party after a set interval of time (step 133)]
Beyda and Hodge are analogous art because they are from the same field of endeavor; especially they are from the field of message processing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teachings of Beyda and Hodge before him or her to modify and configure the  Beyda to include parameters that would allow sending an instant message as taught by Hodge. Thus, the motivation for doing so would have been to an electronic message exchange system with the capacity to monitor and control access of such a system (Hodge pa. [0001])

As to claim 22, Beyda teaches wherein the sending of the electronic mail message is conditional upon the instant message satisfying a criterion for forwarding the instant message within the electronic mail message (Beyda Pa. [0035]) [A rule governing processing of an instant message may provide many different types of procedures. For example, a user may want all instant messages received by the user via a user device (e.g., the user device 102) to be stored, forwarded, deleted, or returned to the sender]

As to claim 24, Beyda teaches wherein the criterion is that the instant message is not a closing message (Beyda Pa. [0038]) [indicate that the receiver has read or at least opened the instant message]

As to claim 25, the combination of Beyda and Hodge teaches further comprising querying a user for an approval to send the electronic mail message; and receiving the approval from the user (Hodge Pa. [0027]) [the current embodiment of the invention, when an inmate sends a message to an approved address, the recipient receives an email notification from an automated administrator stating that the inmate wishes to send the recipient a message. If the recipient desires to receive the message, he or she then logs onto a secure site via the Internet, enters the appropriate security identification, and views the message]
Beyda and Hodge are analogous art because they are from the same field of endeavor; especially they are from the field of message processing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teachings of Beyda and Hodge before him or her to modify and configure the computing environment of Beyda to include parameters that would allow sending an instant message as taught by Hodge. Thus, the motivation for doing so would have been to an electronic message exchange system with the capacity to monitor and control access of such a system (Hodge pa. [0001])

As to claim 26, Beyda teaches wherein the pre-defined period of time is user-selectable by a sender of the instant message (Beyda Pa. [0044]) [a user may want to establish one or more rules that last only during a certain period of time and lapse after the period of time has ended]

As to claim 27, the combination of Beyda and Hodge teaches wherein the electronic mail message includes: a time the instant message was sent to the intended recipient (Beyda Pa. [0069]) [data storage device 4100 to store information, rules, timer information, etc.] and a notice that an instant message client of a sender did not receive a reply within the pre-defined period of time (Hodge Fig. 5, Pa. [0072-0073]) [If the inmate chooses to write an IM instead of an email (step 107), the inmate writes an IM and attempts to send it (step 123)… After the message is sent (step 127)…The response can result in three different scenarios… The first is that there is no reply from the external party after a set interval of time (step 133). When this occurs, the user is prompted]
Beyda and Hodge are analogous art because they are from the same field of endeavor; especially they are from the field of message processing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teachings of Beyda and Hodge before him or her to modify and configure the computing environment of Beyda to include parameters that would allow sending an instant message as taught by Hodge. Thus, the motivation for doing so would have been to an electronic message exchange system with the capacity to monitor and control access of such a system (Hodge pa. [0001])

As to claim 28, Beyda teaches wherein the electronic mail message includes an instant message transcript (Beyda Pa. [0069]) [data storage device 4100 to store information, rules, message logs, timer information]

As to claim 29, the combination of Beyda and Hodge teaches further comprising determining that the intended recipient is not on a do-not-forward list (Hodge Pa. [0078],) [wherein said control platform prevents forwarding or copying of messages sent by said local user and received by said remote user to another party] [0036] [to prevent messages from being forwarded to any additional parties by the recipient of the message]
Beyda and Hodge are analogous art because they are from the same field of endeavor; especially they are from the field of message processing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teachings of Beyda and Hodge before him or her to modify and configure the computing environment of Beyda to include parameters that would allow sending an instant message as taught by Hodge. Thus, the motivation for doing so would have been to an electronic message exchange system with the capacity to monitor and control access of such a system (Hodge pa. [0001])

As to claims 30-31, Beyda teaches wherein the sending of the electronic mail message is initiated by a sending instant messaging client that sent the instant message; wherein the sending of the electronic mail message is initiated by an instant messaging server that sent the instant message (Beyda Pa. [0036]) [the receiver may want to have the instant message converted into an email message and sent to an email address of a specific person, designated in the rule] 

As to claims 32-33 and 36-37, claims 32-33 and 36-37 recite respectively the same limitations as claims 21-22; therefore, they are rejected under the same rationale.

As to claims 32 and 39, claims 32 and 39 recite respectively the same .

Allowable Subject Matter
Claims 23, 34 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/EVANS DESROSIERS/Primary Examiner, Art Unit 2491